 1                           UNITED STATES DISTRICT COURT

 2                                  DISTRICT OF NEVADA

 3 DONNA YOUNG,                                          Case No.: 2:20-cv-02018-APG-EJY

 4        Plaintiff                                        Order Denying Moot Motions

 5 v.                                                           [ECF Nos. 81-1, 82-1]

 6 ETHICON, INC. and JOHNSON &
   JOHNSON,
 7
        Defendants
 8

 9       In light of the parties’ notice regarding settlement (ECF No. 106),

10       I ORDER that the pending motions to exclude Peter Sand (ECF No. 81-1) and Edward

11 Stanford (ECF No. 82-1) are DENIED as moot.

12       DATED this 24th day of June, 2021.

13

14
                                                      ANDREW P. GORDON
                                                      UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23
